Citation Nr: 1422730	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for blood clot of the right temple.

2.  Entitlement to service connection for residuals of a fracture of the right collarbone.

3.  Entitlement to service connection for right shoulder disability.

4.  Entitlement to an effective date earlier than October 23, 2008 for the grant of service connection for traumatic brain injury (TBI) residual headache.

5.  Entitlement to an initial evaluation in excess of 10 percent for TBI residual headache. 

6.  Entitlement to an increased evaluation for a scar of the right temporal area, currently evaluated as 10 percent disabling. 

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental disability for treatment purposes only.

8.  Entitlement to service connection for a dental disability for compensation purposes. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) from March 2010, July 2010, and December 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In November 2010, the Veteran testified before a Decision Review Officer (DRO) in Wichita, Kansas.  A transcript of that hearing is of record.  The Veteran and his representative have indicated that they do not believe that the transcript is a complete transcript of the hearing. (See December 2010 and January 2011 correspondence).  Specifically, they aver that the hearing included more discussion about the Veteran injuring his low back while working for the railroad.  The transcript of the hearing does not indicate that there is any inaudible or missing conversation.  Notably, the Veteran's low back disability is not an issue before the Board.  Thus, the Board finds that the transcript is accurate and complete with regard to the issues on appeal.  In addition, after the allegation that the transcript was incomplete, the Veteran was scheduled for an informal conference or hearing in June 2012, which he subsequently requested be cancelled.  He has been afforded ample opportunity to provide testimony and/or written evidence in his case; therefore, the Board finds that no further action is required with regard to a DRO hearing.   

The Veteran initially made inconsistent statements as to whether he wished to be scheduled for a Board hearing.  In November 2012, he stated that he wished to clarify that he did "not want a BVA hearing."  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  

The issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issues of entitlement to an initial evaluation in excess of 10 percent for TBI residual headache, whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental disability for treatment purposes, and entitlement to service connection for a dental disability for compensation purposes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


FINDINGS OF FACT

1.  The clinical evidence of record is against a finding that the Veteran has a current disability of a blood clot to the right temple, and the Veteran has not provided competent credible evidence of such.

2.  The Veteran is less than credible with regard to a right shoulder injury in service.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a right shoulder disability causally related to, or aggravated by, active service.

4.  The earliest clinical evidence of a right shoulder disability is in 2009, more than 25 years after separation from service. 

5.  The Veteran is less than credible with regard to a right collarbone injury in service.

6.  The earliest complaint of a right collarbone injury is in 2009, more than 25 years after separation from service. 

7.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a right collarbone injury causally related to, or aggravated by, active service. 

8.  In a February 1984 final rating decision, the RO denied entitlement to service connection for headaches, and in an April 1994 final rating decision, the RO denied significant residuals of a head injury, to include headaches.

9.  There is no evidence in the claims file subsequent to April 1994 and prior to October 23, 2008 which can be reasonably construed as a claim for service connection for headaches, to include as a residual of TBI.

10.  The Veteran is less than credible with regard to the severity of the symptoms of his service-connected scar of the right temporal area.

11.  During the rating period on appeal, the Veteran has subjective complaints of puss, lack of hair, and swelling in the area of the scar; objectively, his scar is well healed, measures 1.5 x .1 cm, has no discoloration to suggest any hematoma, bleeding, or breakdown, has no adherence to underlying tissue, has no loss of skin over the scar, has no ulceration or keloid, and there is no distortion of any facial features or any asymmetry, no limitation of function, and no disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for blood clot of the right temple have not been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for residuals of a fracture of the right collarbone have not been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304,3.307, 3.309 (2013).

4.  The criteria for an effective date earlier than October 23, 2008 for the grant of service connection for traumatic brain injury (TBI) residual headache have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).

5.  The criteria for an evaluation in excess of 10 percent for a scar of the right temporal area have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.59, 4.118a, Diagnostic Codes 7800-7805 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2009 and December 2009. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran and others in support of the claims.  

The evidence reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits; however, the evidence also reflects that SSA records are no longer available.  (See April 2010 VA Form 21-0820, and VA Formal Finding of Unavailability).  In addition, the Veteran has requested that VA adjudicate the claims without SSA records.  (See June 2010 VA Form 21-4138.)

The claims file includes a VA Formal finding of Unavailability of Little Rock VA Medical Center records.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a December 2010  statement, the Veteran alleged that the January 2010 examiner was incorrect in stating that he had received "all his injuries" from a railroad injury in 1989.  According to the Veteran, the only injury he received while working at the railroad was to his back.  The Board notes that the January 2010 examiner did state that the Veteran "has been disabled since he was in a train accident in 1989.  He suffered multiple injuries and was in a wheelchair for an extended length of time."  However, the examination was for the purposes of rating the scar and determining if he had a blood clot on the temple, and if so, whether it was causally related to service.  Thus, the history with regard to the railroad accident did not have an effect on the examiner's opinion with regard to the severity, or existence, of those disabilities.  The Board finds that adequate opinions have been obtained on these adjudicated issues.  The reports are predicated on the Veteran's symptoms, as well as a physical examination.  The reports provide findings relevant to the criteria for rating the disability at issue and for determining if the Veteran has a disability which warrants service connection. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). 

The Board has considered whether the Veteran should be afforded a VA examination the issues of entitlement to service connection for right shoulder and right collarbone disabilities but finds that one is not warranted.  As explained in further detail in the analysis below, the Veteran is less than credible as to a shoulder and/or collarbone injury in service.  In addition, there is no competent credible evidence of such, and no competent credible evidence of continuity of symptoms since service.  Thus, an examination is not warranted. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).
 
The Board acknowledges the Veteran's July 2010 statement that his "medical conditions" are getting worse.  The claims file includes VA treatment records subsequent to July 2010 which note the Veteran's medical complaints, and clinical findings.  In addition, the Veteran is not service connected for residuals of a fracture of the right collarbone, and a right shoulder disability; thus, the severity of those disabilities is not at issue.  Based on the foregoing, the Board finds that another VA examination is not warranted or necessary.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic disease.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Rating Scars

The Veteran filed his claim for an increased rating in August 2009.  The following rating criteria are effective from October 23, 2008. 

Under DC 7800 for burn scars or other disfigurement of the head, face, or neck, a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is warranted for a skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for a skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for a skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, DC 7800.

The DC also provides the following notes:

Note (1): The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm). Id. at Note (1). 

Note (2): Tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), are rated as appropriate. Id. 

Note (3): When evaluating under these criteria, unretouched color photographs are taken into consideration. Id. 

Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code. Id. 

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. Id. 

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating. If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable. 38 C.F.R. § 4.118.

Under DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate 

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

The Board will first address the Veteran's STRs.  The Veteran's STRs reflect that on November 17, 1982, he sought treatment for complaints on the right side of the head for three days.  The Veteran reported that he had been working (breaking a board) for a stand when the board broke and hit him on the right side of the head. He stated that he "cannot chew."  He also stated that he feels a constant pain involving the right eye, cheek, and jaw.  (The Veteran reported he had a cold at the time.)  Upon examination, the Veteran had a supple neck, which was tender to touch at the mastoid process, slight swelling, and no battle sign.  The Veteran had effusion of the frontal and parietal areas with hematoma and a 3 mm laceration, elevation and diameter of approximately 2 cm.  

A radiology report from November 17, 1982 reflects that no fracture was visualized on a skull series.

The Veteran was again seen on November 19, 1982.  His vision was 20/20 in both eyes.  He had a hematoma and was prescribed not to wear a "steel pot" (i.e. a helmet), and to return on November 22, 1982.

On November 22, 1982, the Veteran was seen for a follow up.  He had +2 effusion on the entire right side of the head.  He was assessed with periorbital hematoma with subconjunctival hematoma.  He was prescribed hot soaks and medication. 

Subsequent records are negative for further treatment.  

The Veteran's September 1983 report of medical history for separation purposes (Chapter 13) reflects that, with regard to his present health, he wrote, as follows: "was hit on right side of head with 2 by 4 on head.  Still hurts when under presure [sic]."

With regard to symptoms or disabilities which he had, or had ever had, he noted frequent or severe headache, head injury, frequent indigestion, depression, and nervous trouble of any sort.  He checked that he did not know if he had high or low blood pressure, a trick or locked knee, or foot trouble.  He specifically denied painful or trick shoulder, recurrent back pain, arthritis, rheumatism or bursitis, and bone, joint or other deformity.  The physician's summary and elaboration of all pertinent data reflects that the Veteran had a prior head injury. 

The Veteran's September 1983 report of medical examination for separation purposes (Chapter 13) reflects that he had no profiles limiting his duties (Block 73).  In addition, block 76A (physical profile) reflects that the Veteran had a "1" for upper extremities.  A "1" indicates that the Veteran had a high level of medical fitness with regard to the upper extremities (e.g. he did not have any limitations).

Service connection for Blood Clot - Right Temple

The Veteran contends that in 1982, when a board hit his head, he sustained a blood clot in the right temple which had to be medically drained at that time. 

The Veteran testified at a November 2010 DRO hearing that, to his knowledge, he has not had blood clots since service.  When questioned by his representative about whether he was having any more blood clots, the Veteran stated, in pertinent part, "I don't.  I'm not.  I'll be honest I can't say." (See DRO hearing transcript, page 7.)

The Veteran underwent a VA examination in January 2010.  The examiner stated that upon physical examination, he "could not locate or palpate any residual swelling or any blood clot.  He stated that there is "[n]o current evidence noted on exam of any blood clot in the right temple area related to head injury in service at this time.  No residual skin changes in the scar noted to suggest any related findings."

There is no competent credible evidence of record that the Veteran has had, during the pendency of the claim, a blood clot due to an in-service injury.  Any statement by the Veteran as to such is less than credible given his testimony and the clinical findings. 

While a layperson may be competent to attest to having swelling and/or bruising on the temple, the Veteran has not been shown to have the experience, training, or education necessary to make an etiology determination of a current blood clot, if one existed, to an injury more than two decades earlier.  In addition, while the Veteran is competent to state he has swelling and or bruising, he has admitted that he cannot attest to having a blood clot since 1982.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a blood clot of the temple is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Service connection for residuals, fracture of the right collarbone
Service connection for right shoulder disability

The Veteran contends that he fractured his right collarbone in service and injured his right shoulder when he was hit by a board while working on a vehicle.  He testified that he was trying to get away from the board when it hit him on the right shoulder and collarbone.  He acknowledged that an injury to his right collarbone and shoulder is not noted in his STRs; he testified that at the time of the incident, he "didn't think too much of it, I was in shape.  You know, I thought well I can heal."  He testified that his main concern at that time [of the board incident] was his head.  He further testified that "maybe not even three months after" the board accident, when he tried to do push-ups, he first felt a problem [in the collarbone].  He further testified that upon x-ray (at some point), no fracture was noted. (See DRO hearing transcript, pages 8 and 9.) 

As noted above, the Veteran's STRs are negative for any complaints of, or treatment for, the right shoulder and/or collarbone.  The Board finds that if the Veteran had been experiencing right collarbone and/or right shoulder symptoms in service, it would have been reasonable for him to have reported it at that time when he noted his other complaints.  To the contrary, he specifically denied a painful or trick shoulder, and arthritis, bone or joint deformities in September 1983.  The Board notes that this report of medical history, and the medical examination which found that the Veteran's upper extremities were normal, were more than 10 months after the board incident.  While the Veteran may have been more concerned about his head than his shoulder and collarbone at the time of the November 1982 head injury, there is no logical reason for him not to report any chronic problems in the subsequent months or at the time of his September 1983 separation.  Not only are there no noted complaints with regard to the right shoulder and right collarbone in the three different dates of treatment for the board incident in the November 1982 STRs, but there is no notation of complaints in the remaining 10 months of service, the Veteran denied any such problems upon separation, and the September 1983 physical examination was normal.  The Veteran testified that within three months of the 1982 board incident, he noticed problems with his right shoulder and collarbone; however, the Board finds that he is less than credible given the records contemporaneous to service and within the years after service.  

The post service January 1984 VA Form 21-2545 (VA examination report) reflects a history of the Veteran's injuries with regard to being hit by a board.  It was noted that he was struck on the right side of the head by a 2 by 4.  The Veteran reported that the right side of his face had been swollen and his right eye had been slightly bloodshot.  He reported that the condition had gradually subsided and he was back on duty approximately the third day after the incident.  The Veteran complained, at the time of the January 1984 examination, of some headaches and sensitivity of the area in which he was struck.  He reported a small bump that made wearing a hat uncomfortable and makes it uncomfortable for him to lie down on the right side of his face.  He also stated that if he has several drinks, he notes a headache and discomfort in the area of the injury.  It was further noted that the Veteran "states he has no other medical complaints and considers himself in good health other than the above [head injury].  The Board finds that if the Veteran had been experiencing right collarbone and/or shoulder symptoms at that time, it would have been reasonable for him to have reported it, and for it to have been noted in the clinical records, when he noted his other complaints.  To the contrary, he stated that he was in good health other than the head injury. 

The 1984 report reflects that upon examination of the muscular-skeletal system, the Veteran "walks in a normal manner, uses his upper extremities normally and had good function of the back."  The report is entirely negative for any mention of an injury to the collarbone or shoulder or complaints related to such.  If the Veteran had had problems with the right shoulder and/or collarbone, it would be reasonable that it would have been noted rather than the statement that he uses his upper extremities normally.

The claims file includes an accompanying January 1984 neurological examination report which reflects that the Veteran reported that, while in service, he had been working in the motor pool, when a jack slipped and a 2 x4 board hit him in the head.  He reported that his face and the right side of his head swelled up.  The report is negative for any mention of the board hitting the Veteran in the collarbone or shoulder.  

In February 1984, the Veteran was granted service connection for small residual, subcutaneous soft tissue mass of the right temporal area.  He was denied service connection for headaches.  In May 1993, he filed a new claim for service-connection for headaches related to the in-service incident.  His correspondence is negative for any mention of the board hitting the Veteran in the collarbone or shoulder.  This was more than 10 years after the November 1982 board incident.  Again, the Board finds that if the Veteran had been experiencing right collarbone and/or shoulder symptoms at that time, or chronic problems since service, it would have been reasonable for him to have filed a claim for such disabilities when he filed his claim for service connection for headaches.  June 1993 records also reflect that the Veteran sought treatment for his headaches.  He noted that he had been hit in the head in 1983.

The earliest contention that the board hit his collarbone and shoulder is in 2009, more than 25 after separation.  The earliest clinical evidence of a right shoulder disability is also more than 25 years after service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There are no competent credible clinical records of a right collarbone disability.

The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  However, in the present case, not only is there a lack of clinical records, but the Veteran specifically denied problems upon separation.

VA treatment records in 2009 reflect a diagnosis of right shoulder impingement syndrome/tendinosis, subacromial bursitis, and minimal degenerative change in the AC joint. 

An October 2009 statement from E. E. [unreadable] reflects that he/she has known the Veteran since 1988, has noticed the Veteran in pain, and that the Veteran would complain about "hurting in his head and sometimes in his shoulder."

An October 2009 statement from A.H. reflects that she has known the Veteran since approximately 2004.  She reported that he "is always having pain in his shoulder and sometimes his head."

While both the writers of the lay statements may be competent to report what they have witnessed, neither knew the Veteran in service, or within less than four years after his separation from service.  Thus, neither is competent to state that the Veteran injured his shoulder in service, or that he had pain in the shoulder and/or collarbone within approximately four years after separation from service.  Therefore, neither statement is probative of the issues.  

In sum, there are no STRS documenting a right shoulder and/or right collarbone injury in service, the Veteran had normal upper extremities upon separation in 1983, he denied problems upon separation in 1983, he had no noted complaints and no findings of a disability upon examination in 1984, and there is no clinical evidence of a right shoulder disability or a right collarbone disability within more than 25 years of separation from service.  Based on the record as a whole, the Veteran is less than credible with regard to an in-service injury to his right shoulder and/or right collarbone.  As there is no competent credible evidence of a right shoulder and/or right collarbone injury in service, service connection is not warranted.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Earlier Effective Date for TBI (headaches)

In November 1983, the Veteran filed a claim for service connection for residuals of a head injury; headaches.  In a February 1984 rating decision, the RO granted service connection for a small residual, subcutaneous soft tissue mass of the right temporal area, and denied service connection for headaches.  The Veteran was provided notice of the decision in February 1984, but did not appeal the decision and it became final.

In September 1993, the Veteran filed a claim for headaches and a knot on the side of his head.  The RO, in an April 1994 rating decision, denied an increased evaluation for residuals of a head injury, and noted that the Veteran's headaches were "tension headaches" according to treatment records, and that there were no significant residuals of a head injury.  The Veteran was provided notice of that decision in April 1994, but did not appeal the decision and it became final.

In August 2009, the Veteran filed a claim for an increase in his service-connected residuals of head injury.  In a March 2010 rating decision, the RO granted service connection for TBI and granted service connection for headaches, effective August 31, 2009.  In a July 2010 rating decision, the RO noted that the January 2010 VA examiner had opined that the Veteran's headaches were related his TBI.  In a December 2010 rating decision, the RO restyled the Veteran's service-connected disabilities of TBI and headache and considered them as one disability, evaluated as 10 percent disabling.  (See also December 2010 SOC.)

As noted above, the effective date of an award will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  

In the case of a claim to reopen a previously denied claim, the effective date for the grant of service connection will be the date of receipt of the petition to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

The grant of service connection for TBI with residuals headaches was based on the Veteran's August 2009 claim for an increased evaluation for residuals of a head injury.  The RO, in a December 2010 rating decision, assigned an effective date for the grant of service connection for TBI, residual headache of October 23, 2008.  In this regard, the Board notes that although the Veteran did not file his claim until August 2009, the RO assigned a date earlier than the date of the receipt of the claim based on date of the change in the TBI regulation.  (See 38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.)

There is no evidence in the claims file between the April 1994 RO denial and the Veteran's August 2009 correspondence which can be interpreted as a claim, formal or informal, to reopen a previously denied claim.  The Veteran contends that he is entitled to an effective date in 1983 when he filed his initial claim for benefits; however, as noted above, his claim was denied at that time, and he failed to appeal the denial.  The Board has considered 38 C.F.R. § 3.157(b)(1), but finds that there is no report of examination or hospitalization which relates to examination or treatment of a headache which can be reasonably construed as an informal claim for benefits under that regulation.

The Veteran testified at the 2010 DRO hearing that the RO denied his claim in 1984 because VA could not find his records; his representative indicated that this contention was with regard to his dental claim.  (See DRO hearing transcript, page 2.)  The record reflects that the Veteran's claim was denied in 1984 because the RO found that the Veteran's headaches had been acute in nature.  There is no competent credible evidence of record that there have been any service records added to the claims file after a prior denial which were the basis, in whole or in part, for the grant of service connection.  Thus, 38 C.F.R. § 3.156(c) is not for application.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Rating Scar - Right Temple

The Veteran is service connected for a scar of the right temporal area, evaluated as 10 percent disabling effective from October 23, 2008 under DC 7804.

The Veteran testified at the November 2010 DRO hearing that his right temple scar is tender to the touch.  He also testified, in pertinent part, as follows:

If I bump it, don't bump it it puss up and I look like a little horn, and I know I don't smoke or drink or do nothing, and it's an ugly little thing.  But I keep that hair over it.  And it, other hair, the hair don't grown where it, the scar is.  That's a little patch, but you can't tell because of the way I comb my hair.  I try to cosmetically help it.  But if I slip and maybe, don't watch where I'm walking and bump it or something, it will knock me to my knees, it's crazy. 

The Veteran also testified that within the past year, his scar "rose up so bad I couldn't see."  (See DRO hearing transcript, page 6.)  The Veteran is competent to report that his scar has swollen and that he cannot see; however the Board finds that he is less than credible as to any such symptoms, based on the record as a whole, to include the January 2010 VA examination report. 

The Veteran underwent a VA examination in January 2010.  The examiner noted that the scar is completely covered by hair.  The report reflects that the scar measured was 1.5 x .1 cm.  The examiner noted that the Veteran reported pain in the area and when attempting to examine him, the examiner distracted him or else the Veteran would withdraw and push the examiner's hand away.  There was no discoloration to suggest any hematoma, bleeding, or breakdown.  The scar did not show any adherence to underlying tissue.  There was no evidence of loss of skin over the scar.  There was no ulceration or keloid.  There was no distortion of any facial features or any asymmetry.  There was no identified limitation of function. There was no disfigurement.  The examiner could not see the scar without moving away the Veteran's hair and using a magnifier.  The examiner noted that the Veteran's complaint of tenderness is less likely as not related to the laceration scar as the scar was well healed and without residuals.    

The Veteran would be entitled to a higher rating under DC 7800 if he had visual or palpable tissue loss and either gross distortion or asymmetry of one feature paired set of features, or two to three characteristics of disfigurement.  The evidence, as noted above, is against such a finding.  He does not have visual or palpable tissue loss, gross distortion, asymmetry, or any of the characteristics of disfigurement listed in Note (1) of DC 7800.  Thus, a higher rating under DC 7800 is not warranted. 

The Veteran is also not entitled to a higher rating under DC 7804 because the evaluations in excess of 10 percent require at least three unstable or painful scars, which he does not have. 

The Veteran is also not entitled to a higher rating based on disabling effects of the scar under DC 7805 because there is no competent credible evidence of such.  To the contrary, the examiner found no residual effects and no limitation of motion.  The Board finds that the VA examination report is the most probative evidence of record as it is an objective evaluation of the disability.  In addition, it is not contradicted by any clinical records in evidence.

The Board has considered whether there is any possible diagnostic code which would provide the Veteran with a higher evaluation based on his symptoms, but finds that there is not.  The 10 percent rating is sufficient based on the most probative competent and credible evidence.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). 

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected scar disability.  The Veteran's scar is manifested by subjective complaints of pain and swelling.  The rating criteria consider numerous aspects of scarring, to include pain, stability, size, depth, limitation of motion, and adherence to underlying tissue.  The Board finds that the Veteran is less than credible with regard to his skin symptoms.  In addition, even if credible, the Board finds that the symptoms are adequately considered in the rating criteria.  Hence, referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).

Total rating for compensation purposes based on individual unemployability (TDIU)

The Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board finds that a claim for TDIU based on the Veteran's service-connected scar, has not been raised by the record.  


ORDER

Entitlement to service connection for blood clot of the right temple is denied.

Entitlement to service connection for residuals of a fracture of the right collarbone is denied.

Entitlement to service connection for right shoulder disability is denied.

Entitlement to an effective date earlier than October 23, 2008 for the grant of service connection for traumatic brain injury (TBI) residual headache is denied.

Entitlement to an increased evaluation for a scar of the right temporal area, currently evaluated as 10 percent disabling, is denied. 


REMAND

Rating TBI residual headache

The Veteran is service connected for TBI, residual headache, evaluated as 10 percent disabling effective from October 23, 2008, under DC 8045.

A January 2010 VA examination report reflects that the Veteran reported that he began noticing problems with memory in 2002 or 2003, that he has difficulty remembering "a lot of simple things", and that he uses a planner and writes things down that try and help with his memory.  The report also reflects that upon testing, he remembered 4 out of 5 words, but recalled "2009" instead of "2010."  The Veteran reported difficulty concentrating (especially when he tries to read), and difficulty with executive functions (some problems with being able to make decisions.)  The examiner noted that the Veteran was very distracted and slow to respond but cooperative.  Despite the above noted reports and testing results, the examiner, in the section entitled "assessment of cognitive impairment and other residuals of TBI not otherwise classified," stated that there were "no complaints of impairment of memory, attention, concentration, or executive functions."  Thus, the VA examination report is internally inconsistent.  

The Board acknowledges that the VA examiner stated that the Veteran's symptoms, other than headaches, are less likely as not due to TBI and more likely due to effects of other injuries and aging; however, the Board is unsure if the clinician was referring to the Veteran's memory and cognitive impairment because the clinician incorrectly stated that the Veteran had not reported such problems. 

Based on the above, and because the January 2010 is now more than four years old, the Board finds that the Veteran should be afforded another VA examination.  The examiner should note which of the Veteran's claimed symptoms are as likely as not symptoms of his TBI, and which are less likely as not symptoms of his TBI.

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental disability for treatment purposes only & entitlement to service connection for a dental disability for compensation purposes

Historically, in a January 2000 rating decision, the RO denied the Veteran service connection for dental trauma for dental treatment purposes.  The rating decision stated "no record of dental trauma. (FOR DENTAL TREATMENT PURPOSES)."

In August 2009, the Veteran filed a claim for service connection for "extraction of teeth without replacement."  In October 2009, in a "Statement in Support of Claim", the Veteran stated that "[w]hen I arrived at Ft. Polk LA.  The dentist worked on my teeth the results is inability to eat common foods such as apples, nuts, etc.  No meat unless cut and prepared." 

In a July 2010 rating decision, the RO found that the claim for service connection for dental injury from service trauma (now claimed as extraction of teeth without replacement) remained denied because no new and material evidence had been submitted.

A claim for a dental disability may be considered as a claim for treatment and/or a claim for compensation.  The Veteran's claim which was denied in 2000 was considered by the RO to be a claim for treatment purposes.  In rendering a decision in in July 2010, the RO considered whether new and material evidence had been received to reopen the previously denied claim for service connection for dental treatment purposes, but did not adjudicate the claim for entitlement to service connection for compensation on the merits.  Thus, a remand for such adjudication is warranted.  In addition, the Board finds that adjudication of the issue of whether new and material evidence has been received may depend on development of the claim for compensation purposes; thus, it must also be remanded. 

The Board finds that the two issues are inextricable intertwined. 

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice for the issue of entitlement to service connection for entitlement to service connection for a dental disability for compensative purposes.  

2.  Request the appellant to complete and submit a VA Form 21-4142, Authorization and Consent to Release Information, for records of dental treatment and TBI treatment since 2012.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records.

3.  Schedule the Veteran for an examination to determine the extent of his service-connected TBI.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. 

The examiner should note which of the Veteran's claimed symptoms are as likely as not symptoms of his TBI, and which are less likely as not symptoms of his TBI.  The examiner should explain the rationale for all opinions in detail, citing to supporting factual data, as indicated.

4.  Thereafter, adjudicate de novo the issue of entitlement to service connection for a dental disability for compensation purposes, and readjudicate the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental disability for treatment purposes only, and entitlement to an increased rating for TBI, residual headache.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and her representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


